DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
This Office action is in response to the reply filed on July 25, 2022. Claims 1-29, 31, 34, 36-43, 45-47, 49, and 54-55 are pending. Claims 1-16, 25-29, 31, 34, 36-41, 45-47, 49, and 54 are under consideration in the instant Office action. Claims 17-24, 42-43, and 55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 30, 32-33, 35, 44, 48, 50-53, 56-110 are canceled.
Election/Restriction
Applicant’s election without traverse of Group I (claims 1-29, 31, 34, 36-43, 45-47, 49, and 54) in the reply filed on July 25, 2022 is acknowledged. Additionally, with regard to the election of species requirement Applicant’s election  without traverse of the following species in the reply filed on July 25, 2022 is also acknowledged.

    PNG
    media_image1.png
    720
    777
    media_image1.png
    Greyscale

The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 22, 2019 is noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. A signed copy is attached herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16, 25-29, 31, 34, 36-41, 45-47, 49, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Weikart et al. (WO 2014/008138, newly cited) and as evidenced by Giannos et al. (Pharm Res (2018) 35: 78).
Note: The evidentiary reference solely added to prove that Lucentis which is a commercially available product which is defined as Ranibizumab (Lucentis®) is formulated from the manufacturer at a concentration of 10 mg/ml in a solution of 10% (100 mg/ml) α, α-trehalose dihydrate, 0.01% (0.1 mg/ml) polysorbate 20 (Tween® 20), and 10 mM (1.98 mg/ml) L-histidine in water for injection at a pH 5.5 (see page 78) (the examiner notes that this addresses the limitation of claim 14).
Note: The claims are examined only with respect to the elected species.
Applicant Claims

Applicant claims a pre-filled pharmaceutical package.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Weikart et al. teach one important consideration in manufacturing pharmaceutical packages or other vessels for storing or other contact with fluids, for example vials and pre-filled syringes, is that the contents of the pharmaceutical package or other vessel desirably will have a substantial shelf life. During this shelf life, it is important to isolate the material filling the pharmaceutical package or other vessel from atmospheric gases such as oxygen. It is also important to isolate such material from the vessel wall containing it, or from barrier layers or other functional layers applied to the pharmaceutical package or other vessel wall to avoid leaching material from the pharmaceutical package or other vessel wall, barrier layer, or other functional layers into the prefilled contents or vice versa (paragraph 6). Since many of these pharmaceutical packages or other vessels are inexpensive and used in large quantities, for certain applications it will be useful to reliably obtain the necessary shelf life without increasing the manufacturing cost to a prohibitive level (paragraph 7). Clearly, while plastic and glass pharmaceutical packages or other vessels each offer certain advantages in pharmaceutical primary packaging, neither is optimal for all drugs, biologies or other therapeutics. Thus, there is a desire for plastic pharmaceutical packages or other vessels, for example vials, sample collection tubes, and syringes, with gas and solute barrier properties which approach the properties of glass (paragraph 17). A non-limiting aspect of the invention is a vessel including a thermoplastic wall enclosing a lumen. The wall supports an SiOx composite barrier coating or layer, for which x is from 1 .8 to 2.4, between the wall and the lumen. The SiOx composite barrier coating or layer is formed by PECVD from an organosilicon monomer and an oxidizing gas. The SiOx composite barrier coating or layer is formed in at least bonding and build-up stages, under the following conditions. During the bonding stage, the feed ratio of organosilicon monomer to oxidizing gas, in seem, is from 2.5 to 10. During the build-up stage, the feed ratio of organosilicon monomer to oxidizing gas is from 0.1 to 0.05 (paragraph 19). A non-limiting aspect of the invention is a vessel including a thermoplastic wall enclosing a lumen. The wall supports an SiO.sub.x composite barrier coating or layer, for which x is from 1 .8 to 2.4, between the wall and the lumen. The SiO.sub.x composite barrier coating or layer is formed by PECVD from an organosilicon monomer and an oxidizing gas. The SiO.sub.x composite barrier coating or layer is formed at an initial RF power level from 20 to 4W and a highest RF power level of from 300 to 30W (paragraph 20). A non-limiting aspect of the invention is a vessel including a thermoplastic wall enclosing a lumen. The wall supports an SiO.sub.x composite barrier coating or layer, for which x is from 1 .8 to 2.4, between the wall and the lumen. The degree of retention of the composite barrier coating or layer on the substrate is at least 95% by the Article Deformation / Tape Test Method described in this specification (paragraph 21). A non-limiting aspect of the invention is a vessel including a thermoplastic wall enclosing a lumen. The wall supports an SiO.sub.x composite barrier coating or layer, for which x is from 1 .8 to 2.4, between the wall and the lumen. The degree of retention of the composite barrier coating or layer on the substrate is at least 90% by the Coated Article Cross-Scratch Tape Test Method (paragraph 22). A non-limiting aspect of the invention is a vessel including a thermoplastic wall enclosing a lumen. The wall supports an SiO.sub.x composite barrier coating or layer, for which x is from 1 .8 to 2.4, between the wall and the lumen. High Resolution X-ray Photoelectron Spectroscopy (XPS) shows the presence of an interface between the composite barrier coating or layer and the wall or substrate. The interface has at least 1 mol.% 0.sub.3-Si-C covalent bonding, as a proportion of the O3-S1-C covalent bonding plus Si0.sub.4 bonding. [24] A non-limiting aspect of the invention is a vessel including a thermoplastic wall enclosing a lumen. The wall supports an SiO.sub.x composite barrier coating or layer, for which x is from 1 .8 to 2.4, between the wall and the lumen. High Resolution X-ray Photoelectron Spectroscopy (XPS) shows the presence of an interface between the composite barrier coating or layer and the wall or substrate. The interface has an Si 2p chemical shift to lower binding energy (eV), compared to the binding energy of Si0.sub.4 bonding (paragraph 23). A non-limiting aspect of the invention is a method of making a vessel. A thermoplastic wall enclosing a lumen is provided. An SiO.sub.x composite barrier coating or layer, for which x is from 1 .8 to 2.4, is applied to the thermoplastic wall. The composite barrier coating or layer is supported by the wall between the wall and the lumen. The composite barrier coating or layer is applied by PECVD from an organosilicon monomer and oxidizing gas. The composite barrier coating or layer is applied in at least bonding and build-up stages. High Resolution X-ray Photoelectron Spectroscopy (XPS) shows the presence of an Si 2p chemical shift to lower binding energy (eV), compared to the binding energy of Si0.sub.4 bonding. A non-limiting aspect of the invention is a filled package comprising a vessel having a lumen defined at least in part by a wall. The wall has an interior surface facing the lumen, an outer surface, and a coating set on the interior surface comprising a tie coating or layer, a barrier coating or layer, and a pH protective coating or layer. Optionally in any embodiment, the tie coating or layer and the barrier coating or layer together are provided in the form of a composite barrier as previously defined (paragraphs 30-31). The tie coating or layer comprises SiO.sub.xC.sub.y or SiN.sub.xC.sub.y wherein x is from about 0.5 to about 2.4 and y is from about 0.6 to about 3. The tie coating or layer has an interior surface facing the lumen and an outer surface facing the wall interior surface (paragraph 32). The barrier coating or layer comprises SiO.sub.x, wherein x is from 1 .5 to 2.9, from 2 to 1000 nm thick, the barrier coating or layer of SiO.sub.x having an interior surface facing the lumen and an outer surface facing the interior surface of the tie coating or layer, the barrier coating or layer being effective to reduce the ingress of atmospheric gas into the lumen compared to an vessel without a barrier coating or layer (paragraph 33). The pH protective coating or layer comprises SiO.sub.xC.sub.y or SiN.sub.xC.sub.y wherein x is from about 0.5 to about 2.4 and y is from about 0.6 to about 3, the pH protective coating or layer having an interior surface facing the lumen and an outer surface facing the interior surface of the composite barrier coating or layer (paragraph 34). The combination of the tie coating or layer and the pH protective coating or layer is effective to increase the calculated shelf life of the package (total Si / Si dissolution rate) (paragraph 35). The package also includes a fluid composition contained in the lumen and having a pH between 5 and 9. The calculated shelf life of the package is more than six months at a storage temperature of 4°C (paragraph 36). A non-limiting aspect of the invention is an article including a wall having a surface and a coating set on the surface comprising a tie coating or layer, a barrier coating or layer, and a pH protective coating or layer (paragraph 37). The tie coating or layer comprises SiO.sub.xC.sub.y or SiN.sub.xC.sub.y wherein x is from about 0.5 to about 2.4 and y is from about 0.6 to about 3. The tie coating or layer has an outer surface facing the wall surface and an interior surface; The barrier coating or layer comprises SiO.sub.x, wherein x is from 1 .5 to 2.9, from 2 to 1000 nm thick. The composite barrier coating or layer of SiO.sub.x has an outer surface facing the interior surface of the tie coating or layer and the composite barrier coating or layer of SiO.sub.x has an interior surface. The composite barrier coating or layer is effective to reduce the ingress of atmospheric gas through the wall compared to an uncoated wall (paragraphs 38-39). The pH protective coating or layer comprises SiO.sub.xC.sub.y or SiN.sub.xC.sub.y wherein x is from about 0.5 to about 2.4 and y is from about 0.6 to about 3. The pH protective coating or layer is deposited on the composite barrier coating or layer. The pH protective coating or layer is formed by chemical vapor deposition of a precursor selected from an acyclic siloxane, a monocyclic siloxane, a polycyclic siloxane, a polysilsesquioxane, a monocyclic silazane, a polycyclic silazane, a polysilsesquiazane, a silatrane, a silquasilatrane, a silproatrane, an azasilatrane, an azasilquasiatrane, an azasilproatrane, or a combination of any two or more of these precursors; and the rate of erosion of the pH protective coating or layer, if directly contacted by a fluid composition having a pH at some point between 5 and 9, is less than the rate of erosion of the composite barrier coating or layer, if directly contacted by the fluid composition. A non-limiting aspect of the invention is a vessel comprising a thermoplastic wall having an interior surface enclosing a lumen. The interior surface has a tie coating or layer, a barrier coating or layer, and a pH protective coating or layer. A fluid is contained in the lumen having a pH greater than 5. The tie coating or layer comprises SiO.sub.xC.sub.y or SiN.sub.xC.sub.y wherein x is from about 0.5 to about 2.4 and y is from about 0.6 to about 3, the tie coating or layer having an outer surface facing the wall surface and the tie coating or layer having an interior surface. The barrier coating or layer comprises SiO.sub.x, in which x is between 1 .5 and 2.9. The barrier coating or layer is applied by PECVD, is positioned between the interior surface of the tie coating or layer and the fluid, and is supported by the thermoplastic wall. The barrier coating or layer has the characteristic of being subject to being measurably diminished in barrier improvement factor in less than six months as a result of attack by the fluid. Optionally in any embodiment, the tie coating or layer and the barrier coating or layer together are provided in the form of a composite barrier as previously defined. The vessel has a pH protective coating or layer of SiO.sub.xC.sub.y, in which x is between 0.5 and 2.4 and y is between 0.6 and 3. The pH protective coating or layer is applied by PECVD, is positioned between the composite barrier coating or layer and the fluid and is supported by the thermoplastic wall. The pH protective coating or layer and tie coating or layer together are effective to keep the composite barrier coating or layer at least substantially undissolved as a result of attack by the fluid for a period of at least six months (paragraphs 41-47). Optionally any of the embodiments of FIGS. 8-10 have as a common feature that at least a portion of the wall 214 of the vessel 250 comprises or consists essentially of a polymer, for example a polyolefin (for example a cyclic olefin polymer, a cyclic olefin copolymer, or polypropylene), a polyester, for example polyethylene terephthalate, a polycarbonate, or any combination or copolymer of any of these. Optionally for any of the embodiments of FIGS. 8-10, at least a portion of the wall 214 of the vessel 250 comprises or consists essentially of glass, for example borosilicate glass. A combination of any two or more of the materials in this paragraph can also be used (paragraph 213). 
The syringes of Examples 5 and 6 prepared under these conditions. The syringes of Example are 7 prepared under these conditions except without a lubricity and/or pH protective coating or layer, and the syringes of Example 8 (a commercial syringe coated with silicon oil) are then tested for lubricity and/or pH protective coatings using a Genesis Packaging Plunger Force Tester according to the Protocol for Lubricity Testing. Both the initiation force and maintenance forces (in Newtons) are noted relative to an uncoated sample, and expected data based on similar experiments are reported in Table 6. Syringes coated with silicon oil were included as a reference since this is the current industry standard. The lubricity results predicted in Table 6 (Initiation Force and Maintenance Force), illustrate under these test conditions as well that the lubricity and/or pH protective coating or layer on Syringes E and F are expected to markedly improve their lubricity compared to Syringes G which lack any lubricity and/or pH protective coating or layer. The lubricity and/or pH protective coating or layer on the syringes of Examples 5 and 6 also are expected to markedly improve their lubricity compared to the syringes of Example 8, which contain the standard lubricity coating or layer in the industry (paragraphs 512-513). The invention of any preceding claim, in which the composite barrier coating or layer is applied by PECVD of a precursor feed comprising octamethylcyclotetrasiloxane (OMCTS) (claim 123).  The invention of any preceding claim, in which at least a portion of the wall of the vessel consists essentially of a polyolefin (claim 128). The invention of any preceding claim, in which at least a portion of the wall of the vessel comprises a cyclic olefin polymer (claim 129). The invention of any preceding claim 102 to 228, further comprising
• a lubricity coating applied between the pH protective coating or layer and the lumen;
• optionally, a further coating applied adjacent to the inner surface of the pH protective coating or layer, the further coating having an outer surface facing the interior surface of the thermoplastic wall and an inner surface facing the lumen; and
• fluid in contact with the pH protective coating or layer (claim 229)
The invention of any preceding claim, in which the lumen contains a fluid composition comprising a member selected from the group consisting of: Lucentis (Ranibizumab Injection) etc. (paragraph 234 and claims 636, 750)
Even another embodiment is a medical or diagnostic kit including a vessel having a coating or layer as defined in any embodiment herein on a substrate as defined in any embodiment above. Optionally, the kit additionally includes a medicament or diagnostic agent which is contained in the vessel with a pH protective coating in contact with the coating or layer; and/or a hypodermic needle, double-ended needle, or other delivery conduit; and/or an instruction sheet (paragraph 304).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Weikart et al. applicant’s claimed invention in obvious manner not in single embodiment. The rejection is a single reference 3% USC 103 based rejection.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to produce the instant invention by following the teachings of Weikart et al. because Weikart et al. teach all of the claimed elements of the invention. Weikart et al. teach one important consideration in manufacturing pharmaceutical packages or other vessels for storing or other contact with fluids, for example vials and pre-filled syringes, is that the contents of the pharmaceutical package or other vessel desirably will have a substantial shelf life. During this shelf life, it is important to isolate the material filling the pharmaceutical package or other vessel from atmospheric gases such as oxygen. It is also important to isolate such material from the vessel wall containing it, or from barrier layers or other functional layers applied to the pharmaceutical package or other vessel wall to avoid leaching material from the pharmaceutical package or other vessel wall, barrier layer, or other functional layers into the prefilled contents or vice versa (paragraph 6). Since many of these pharmaceutical packages or other vessels are inexpensive and used in large quantities, for certain applications it will be useful to reliably obtain the necessary shelf life without increasing the manufacturing cost to a prohibitive level (paragraph 7). Clearly, while plastic and glass pharmaceutical packages or other vessels each offer certain advantages in pharmaceutical primary packaging, neither is optimal for all drugs, biologies or other therapeutics. Thus, there is a desire for plastic pharmaceutical packages or other vessels, for example vials, sample collection tubes, and syringes, with gas and solute barrier properties which approach the properties of glass (paragraph 17). A non-limiting aspect of the invention is a vessel including a thermoplastic wall enclosing a lumen. The wall supports an SiOx composite barrier coating or layer, for which x is from 1 .8 to 2.4, between the wall and the lumen. The SiOx composite barrier coating or layer is formed by PECVD from an organosilicon monomer and an oxidizing gas. The SiOx composite barrier coating or layer is formed in at least bonding and build-up stages, under the following conditions. During the bonding stage, the feed ratio of organosilicon monomer to oxidizing gas, in seem, is from 2.5 to 10. During the build-up stage, the feed ratio of organosilicon monomer to oxidizing gas is from 0.1 to 0.05 (paragraph 19). A non-limiting aspect of the invention is a vessel including a thermoplastic wall enclosing a lumen. The wall supports an SiO.sub.x composite barrier coating or layer, for which x is from 1 .8 to 2.4, between the wall and the lumen. The SiO.sub.x composite barrier coating or layer is formed by PECVD from an organosilicon monomer and an oxidizing gas. The SiO.sub.x composite barrier coating or layer is formed at an initial RF power level from 20 to 4W and a highest RF power level of from 300 to 30W (paragraph 20). A non-limiting aspect of the invention is a vessel including a thermoplastic wall enclosing a lumen. The wall supports an SiO.sub.x composite barrier coating or layer, for which x is from 1 .8 to 2.4, between the wall and the lumen. The degree of retention of the composite barrier coating or layer on the substrate is at least 95% by the Article Deformation / Tape Test Method described in this specification (paragraph 21). A non-limiting aspect of the invention is a vessel including a thermoplastic wall enclosing a lumen. The wall supports an SiO.sub.x composite barrier coating or layer, for which x is from 1 .8 to 2.4, between the wall and the lumen. The degree of retention of the composite barrier coating or layer on the substrate is at least 90% by the Coated Article Cross-Scratch Tape Test Method (paragraph 22). A non-limiting aspect of the invention is a vessel including a thermoplastic wall enclosing a lumen. The wall supports an SiO.sub.x composite barrier coating or layer, for which x is from 1 .8 to 2.4, between the wall and the lumen. High Resolution X-ray Photoelectron Spectroscopy (XPS) shows the presence of an interface between the composite barrier coating or layer and the wall or substrate. The interface has at least 1 mol.% 0.sub.3-Si-C covalent bonding, as a proportion of the O3-S1-C covalent bonding plus Si0.sub.4 bonding. [24] A non-limiting aspect of the invention is a vessel including a thermoplastic wall enclosing a lumen. The wall supports an SiO.sub.x composite barrier coating or layer, for which x is from 1 .8 to 2.4, between the wall and the lumen. High Resolution X-ray Photoelectron Spectroscopy (XPS) shows the presence of an interface between the composite barrier coating or layer and the wall or substrate. The interface has an Si 2p chemical shift to lower binding energy (eV), compared to the binding energy of Si0.sub.4 bonding (paragraph 23). A non-limiting aspect of the invention is a method of making a vessel. A thermoplastic wall enclosing a lumen is provided. An SiO.sub.x composite barrier coating or layer, for which x is from 1 .8 to 2.4, is applied to the thermoplastic wall. The composite barrier coating or layer is supported by the wall between the wall and the lumen. The composite barrier coating or layer is applied by PECVD from an organosilicon monomer and oxidizing gas. The composite barrier coating or layer is applied in at least bonding and build-up stages. High Resolution X-ray Photoelectron Spectroscopy (XPS) shows the presence of an Si 2p chemical shift to lower binding energy (eV), compared to the binding energy of Si0.sub.4 bonding. A non-limiting aspect of the invention is a filled package comprising a vessel having a lumen defined at least in part by a wall. The wall has an interior surface facing the lumen, an outer surface, and a coating set on the interior surface comprising a tie coating or layer, a barrier coating or layer, and a pH protective coating or layer. Optionally in any embodiment, the tie coating or layer and the barrier coating or layer together are provided in the form of a composite barrier as previously defined (paragraphs 30-31). The tie coating or layer comprises SiO.sub.xC.sub.y or SiN.sub.xC.sub.y wherein x is from about 0.5 to about 2.4 and y is from about 0.6 to about 3. The tie coating or layer has an interior surface facing the lumen and an outer surface facing the wall interior surface (paragraph 32). The barrier coating or layer comprises SiO.sub.x, wherein x is from 1 .5 to 2.9, from 2 to 1000 nm thick, the barrier coating or layer of SiO.sub.x having an interior surface facing the lumen and an outer surface facing the interior surface of the tie coating or layer, the barrier coating or layer being effective to reduce the ingress of atmospheric gas into the lumen compared to an vessel without a barrier coating or layer (paragraph 33). The pH protective coating or layer comprises SiO.sub.xC.sub.y or SiN.sub.xC.sub.y wherein x is from about 0.5 to about 2.4 and y is from about 0.6 to about 3, the pH protective coating or layer having an interior surface facing the lumen and an outer surface facing the interior surface of the composite barrier coating or layer (paragraph 34). The combination of the tie coating or layer and the pH protective coating or layer is effective to increase the calculated shelf life of the package (total Si / Si dissolution rate) (paragraph 35). The package also includes a fluid composition contained in the lumen and having a pH between 5 and 9. The calculated shelf life of the package is more than six months at a storage temperature of 4°C (paragraph 36). A non-limiting aspect of the invention is an article including a wall having a surface and a coating set on the surface comprising a tie coating or layer, a barrier coating or layer, and a pH protective coating or layer (paragraph 37). The tie coating or layer comprises SiO.sub.xC.sub.y or SiN.sub.xC.sub.y wherein x is from about 0.5 to about 2.4 and y is from about 0.6 to about 3. The tie coating or layer has an outer surface facing the wall surface and an interior surface; The barrier coating or layer comprises SiO.sub.x, wherein x is from 1 .5 to 2.9, from 2 to 1000 nm thick. The composite barrier coating or layer of SiO.sub.x has an outer surface facing the interior surface of the tie coating or layer and the composite barrier coating or layer of SiO.sub.x has an interior surface. The composite barrier coating or layer is effective to reduce the ingress of atmospheric gas through the wall compared to an uncoated wall (paragraphs 38-39). The pH protective coating or layer comprises SiO.sub.xC.sub.y or SiN.sub.xC.sub.y wherein x is from about 0.5 to about 2.4 and y is from about 0.6 to about 3. The pH protective coating or layer is deposited on the composite barrier coating or layer. The pH protective coating or layer is formed by chemical vapor deposition of a precursor selected from an acyclic siloxane, a monocyclic siloxane, a polycyclic siloxane, a polysilsesquioxane, a monocyclic silazane, a polycyclic silazane, a polysilsesquiazane, a silatrane, a silquasilatrane, a silproatrane, an azasilatrane, an azasilquasiatrane, an azasilproatrane, or a combination of any two or more of these precursors; and the rate of erosion of the pH protective coating or layer, if directly contacted by a fluid composition having a pH at some point between 5 and 9, is less than the rate of erosion of the composite barrier coating or layer, if directly contacted by the fluid composition. A non-limiting aspect of the invention is a vessel comprising a thermoplastic wall having an interior surface enclosing a lumen. The interior surface has a tie coating or layer, a barrier coating or layer, and a pH protective coating or layer. A fluid is contained in the lumen having a pH greater than 5. The tie coating or layer comprises SiO.sub.xC.sub.y or SiN.sub.xC.sub.y wherein x is from about 0.5 to about 2.4 and y is from about 0.6 to about 3, the tie coating or layer having an outer surface facing the wall surface and the tie coating or layer having an interior surface. The barrier coating or layer comprises SiO.sub.x, in which x is between 1 .5 and 2.9. The barrier coating or layer is applied by PECVD, is positioned between the interior surface of the tie coating or layer and the fluid, and is supported by the thermoplastic wall. The barrier coating or layer has the characteristic of being subject to being measurably diminished in barrier improvement factor in less than six months as a result of attack by the fluid. Optionally in any embodiment, the tie coating or layer and the barrier coating or layer together are provided in the form of a composite barrier as previously defined. The vessel has a pH protective coating or layer of SiO.sub.xC.sub.y, in which x is between 0.5 and 2.4 and y is between 0.6 and 3. The pH protective coating or layer is applied by PECVD, is positioned between the composite barrier coating or layer and the fluid and is supported by the thermoplastic wall. The pH protective coating or layer and tie coating or layer together are effective to keep the composite barrier coating or layer at least substantially undissolved as a result of attack by the fluid for a period of at least six months (paragraphs 41-47). Optionally any of the embodiments of FIGS. 8-10 have as a common feature that at least a portion of the wall 214 of the vessel 250 comprises or consists essentially of a polymer, for example a polyolefin (for example a cyclic olefin polymer, a cyclic olefin copolymer, or polypropylene), a polyester, for example polyethylene terephthalate, a polycarbonate, or any combination or copolymer of any of these. Optionally for any of the embodiments of FIGS. 8-10, at least a portion of the wall 214 of the vessel 250 comprises or consists essentially of glass, for example borosilicate glass. A combination of any two or more of the materials in this paragraph can also be used (paragraph 213). 
The syringes of Examples 5 and 6 prepared under these conditions. The syringes of Example are 7 prepared under these conditions except without a lubricity and/or pH protective coating or layer, and the syringes of Example 8 (a commercial syringe coated with silicon oil) are then tested for lubricity and/or pH protective coatings using a Genesis Packaging Plunger Force Tester according to the Protocol for Lubricity Testing. Both the initiation force and maintenance forces (in Newtons) are noted relative to an uncoated sample, and expected data based on similar experiments are reported in Table 6. Syringes coated with silicon oil were included as a reference since this is the current industry standard. The lubricity results predicted in Table 6 (Initiation Force and Maintenance Force), illustrate under these test conditions as well that the lubricity and/or pH protective coating or layer on Syringes E and F are expected to markedly improve their lubricity compared to Syringes G which lack any lubricity and/or pH protective coating or layer. The lubricity and/or pH protective coating or layer on the syringes of Examples 5 and 6 also are expected to markedly improve their lubricity compared to the syringes of Example 8, which contain the standard lubricity coating or layer in the industry (paragraphs 512-513). The invention of any preceding claim, in which the composite barrier coating or layer is applied by PECVD of a precursor feed comprising octamethylcyclotetrasiloxane (OMCTS) (claim 123).  The invention of any preceding claim, in which at least a portion of the wall of the vessel consists essentially of a polyolefin (claim 128). The invention of any preceding claim, in which at least a portion of the wall of the vessel comprises a cyclic olefin polymer (claim 129). The invention of any preceding claim 102 to 228, further comprising
• a lubricity coating applied between the pH protective coating or layer and the lumen;
• optionally, a further coating applied adjacent to the inner surface of the pH protective coating or layer, the further coating having an outer surface facing the interior surface of the thermoplastic wall and an inner surface facing the lumen; and
• fluid in contact with the pH protective coating or layer (claim 229)
The invention of any preceding claim, in which the lumen contains a fluid composition comprising a member selected from the group consisting of: Lucentis (Ranibizumab Injection) etc. (paragraph 234 and claims 636, 750)
The examiner brings applicant’s attention to the whole concept of picking and choosing of the elected species from the teachings of Weikart et al., as all of the elected species and claimed elements are covered in the teachings of Weikart et al. but such "picking and choosing" within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  If applicants resort to argue the reference does not provide any motivation to select this specific ingredients and combinations, it must be remembered that "[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious."  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious," the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions."  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ."  KSR at 1741.  The Court emphasized that "[a] person of ordinary skill is… a person of ordinary creativity, not an automaton."  Id. at 1742. Consistent with this reasoning, it would have been obvious to have selected any of the disclosed elements from Weikart et al., to arrive to the claimed product "yielding no more than one would expect from such an arrangement." A person of ordinary skill in the art would have had a reasonable chance of success in following the teachings of Weikart et al. and producing the instant invention because Weikart et al. teach all of the claimed limitations the instant invention along with the full inventive concept.  In the case where the claimed ranges for amounts and sizes “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is within the purview of the skilled artisan to optimize amounts and sizes. With regard to any property recitation since Weikart et al. teach a substantially identical or similar product the properties would necessarily be there as they are innate properties of the product.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGABU KASSA/Primary Examiner, Art Unit 1619